TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





ON MOTION FOR REHEARING







NO. 03-06-00663-CR


Derrick Raymond Ford, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT

NO. 2004-223, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



S U P P L E M E N T A L   M E M O R A N D U M   O P I N I O N

Appellant Derrick Raymond Ford, who represents himself in this appeal, failed to pay
the clerk's fee.  On April 18, 2007, after giving Ford notice and an opportunity to cure, the appeal
was dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b).  Ford has filed a motion for
rehearing stating that the clerk's fee and reporter's fee have now been paid.  The reporter has
confirmed that she received payment.  The district clerk has informed the Court in writing that her
fee has still not been paid.

The motion for rehearing is overruled.  See Tex. R. App. P. 49.5(c).


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
Filed:   June 20, 2007
Do Not Publish